Citation Nr: 1438472	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  13-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 1993, for the grant of service connection for dysthymic disorder on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than August 11, 1993, for the grant of service connection for lymphedema of the right leg on the basis of CUE.

3.  Entitlement to an effective date earlier than August 11, 1993, for the grant of service connection for degenerative changes of the lumbar spine on the basis of CUE.


WITNESS AT HEARING ON APPEAL

The moving party



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1964 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The moving party appeared at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the moving party's claim file.

As to the issue pertaining to dysthymic disorder, all prior RO decisions have been subsumed by the April 1999, July 2000, and September 2010 Board decisions.   

September 1983, August 1990, April 1999, and September 2010 Board decisions subsumed the April 1983, January 1976, September 1988, December 1997 and July 2007 RO decisions.  

July 2000 and September 2010 Board decisions denied motions for CUE in the September 1983, June 1986, and August 1990 Board decisions. 

As to the issue pertaining to lymphedema of the right leg, the September 1983 Board decision subsumed the January 1976 and April 1983 RO decisions.  

As to the issue pertaining to degenerative changes of the lumbar spine, the September 1983 and September 2010 Board decisions subsumed the November 1973, January 1976, October 1980, April 1983, and July 2003 rating decisions.  A second September 2010 Board decision denied a motion for CUE in the September 1983 Board decision.  

FINDING OF FACT

The moving party has failed to identify specific RO or Board decisions that contain the alleged errors.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 22, 1993, for the grant of service connection for dysthymic disorder on the basis of CUE have not been met.
38 C.F.R. §§ 20.1400(b); 20.1404 (a)(2013); Mindenhall v. Brown, 7 Vet.App. 271, 275 (1994).

2.  The criteria for an effective date earlier than August 11, 1993, for the grant of service connection for lymphedema of the right leg on the basis of CUE have not been met.  38 C.F.R. §§ 20.1400(b); 20.1404 (a)(2013); Mindenhall v. Brown, 7 Vet.App. 271, 275 (1994).

3.  The criteria for an effective date earlier than August 11, 1993, for the grant of service connection for degenerative changes of the lumbar spine on the basis of CUE have not been met.  38 C.F.R. §§ 20.1400(b); 20.1404 (a)(2013); Mindenhall v. Brown, 7 Vet.App. 271, 275 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party asserts that earlier effective dates are warranted due to CUE.  

First, he contends that VA overlooked his initial July 5, 1969, service connection claims.  

Second, he contends that VA improperly denied service connection for lymphedema of the right leg on the basis of a separation examination that did not appreciate the severity of his right leg injuries.  

Third, he contends that there is CUE in all Board and RO decisions from 1973 to 1991, because VA denied service connection for a back disability based on x-rays that belonged to someone else.  

Fourth, he contends that there is CUE in all Board and RO decisions from 1974 to 1999, because his mental health records were withheld in violation of the Privacy Act of 1974.  

Fifth, he contends that VA failed to comply with July 1977 and September 1983 Board remands.  

Where there are multiple decisions, failure to specify the dates of the decisions being attacked renders a motion for CUE insufficient.  Mindenhall v. Brown, 7 Vet.App. 271, 275 (1994) (RO and Board decisions); 38 C.F.R. § 20.1404(a) (Board decisions).  Insufficient motions are dismissed without prejudice to refiling.

None of the Veteran's contentions identify the specific decisions that contain the alleged errors.  Because the moving party's motion fails to comply with the requirements set forth in Mindenhall and 38 C.F.R. § 20.1404(a), his motion for revision on the basis of CUE must be dismissed without prejudice.













ORDER

1.  The motion for an effective date earlier than April 22, 1993, for the grant of service connection for dysthymic disorder on the basis of CUE is dismissed without prejudice to refiling.

2.  The motion for an effective date earlier than August 11, 1993, for the grant of service connection for lymphedema of the right leg on the basis of CUE is dismissed without prejudice to refiling.

3.  The motion for an effective date earlier than August 11, 1993, for the grant of service connection for degenerative changes of the lumbar spine on the basis of CUE is dismissed without prejudice to refiling.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


